UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 102.7% Rate (%) Date Amount ($) Value ($) Alabama - .7% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.02 3/7/16 9,000,000 a Arizona - .6% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.16 3/7/16 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.03 3/7/16 7,600,000 a 7,600,000 Arkansas - .5% Arkansas Development Finance Authority, MFHR (Capri Apartments Project) (LOC; FHLB) 0.05 3/7/16 5,200,000 a 5,200,000 West Memphis Public Facilities Board, MFHR, Refunding (Meadows Apartments Project) (LOC; FHLMC) 0.08 3/7/16 2,000,000 a 2,000,000 California - 3.1% Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 1,435,000 a 1,435,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 2,095,000 a 2,095,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.17 3/7/16 2,615,000 a 2,615,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 1,925,000 a 1,925,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.05 3/7/16 16,000,000 a 16,000,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.17 3/7/16 3,085,000 a 3,085,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 3.1% (continued) California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.07 3/17/16 11,000,000 11,000,000 East Bay Municipal Utility District, Water System Revenue, Refunding (Liquidity Facility; Wells Fargo Bank) 0.01 3/7/16 4,000,000 a 4,000,000 Colorado - 6.6% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series 2015-XM0054) (Liquidity Facility; Citibank NA) 0.03 3/7/16 4,700,000 a,b,c 4,700,000 Colorado Springs, Utility System Revenue, CP (LOC; Bank of America) 0.07 3/2/16 5,800,000 5,800,000 RBC Municipal Products Inc. Trust (Series E-25), (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.03 3/7/16 40,000,000 a,b,c 40,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.03 3/7/16 38,065,000 a,b 38,065,000 Connecticut - .0% Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; TD Bank) 0.20 3/7/16 290,000 a District of Columbia - 2.4% District of Columbia Housing Finance Agency, MFHR (Park 7 At Minnesota Benning Project) (LOC; FHLMC) 0.01 3/7/16 7,000,000 a 7,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Sumitomo Mitsui Banking Corp.) 0.02 3/7/16 15,600,000 a 15,600,000 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.07 3/3/16 10,000,000 10,000,000 Florida - 6.9% Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.04 3/7/16 1,300,000 a 1,300,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.03 3/7/16 32,130,000 a 32,130,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 6.9% (continued) Gainesville, Utilities System Revenue (Liquidity Facility; Union Bank) 0.01 3/1/16 6,380,000 a 6,380,000 Gainesville, Utilities System Revenue CP (Liquidity Facility; Bank of America) 0.02 3/14/16 10,750,000 10,750,000 Hillsborough County Housing Finance Authority, MFHR (Hunt Club Apartments) (LOC; FHLB) 0.04 3/7/16 4,455,000 a 4,455,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Northern Trust Company) 0.33 3/7/16 4,500,000 a 4,500,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.03 3/21/16 5,000,000 5,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.03 3/21/16 11,800,000 11,800,000 Pinellas County Health Facilities Authority, Health System Revenue (Baycare Health System Issue) (LOC; Northern Trust Company) 0.01 3/7/16 2,350,000 a 2,350,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.18 3/7/16 1,560,000 a 1,560,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 5/10/16 6,400,000 6,400,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 5/12/16 6,000,000 6,000,000 Georgia - 1.4% Bartow County Development Authority, Revenue (VMC Specialty Alloys LLC Project) (LOC; Comerica Bank) 0.11 3/7/16 3,160,000 a 3,160,000 Fulton County Development Authority, Revenue (King's Ridge Christian School Project) 0.03 3/7/16 15,235,000 a 15,235,000 Illinois - 2.6% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.01 3/7/16 6,430,000 a 6,430,000 DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.01 3/7/16 10,000,000 a 10,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 2.6% (continued) Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.03 3/7/16 4,500,000 a 4,500,000 Illinois Development Finance Authority, Revenue (Presbyterian Homes Two Arbor Lane Project) (LOC; Northern Trust Company) 0.01 3/7/16 5,000,000 a 5,000,000 Southwestern Illinois Development Authority, Revenue (Deli Star Ventures Project) (LOC; Bank of Montreal) 0.45 3/7/16 275,000 a 275,000 Tender Option Bond Trust Receipts (Series 2015-ZM0120), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) 0.03 3/7/16 3,100,000 a,b,c 3,100,000 Upper Illinois River Valley Development Authority, IDR (Cathy Asta Enterprises, LLC Project) (LOC; Bank of America) 0.15 3/7/16 5,290,000 a 5,290,000 Indiana - 1.6% Crawfordsville, MFHR (Autumn Woods Phase II Apartments) (LOC; FHLB) 0.17 3/7/16 720,000 a 720,000 Elkhart County Hospital Authority, HR (Elkhart General Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.03 3/7/16 7,900,000 a 7,900,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.11 3/7/16 2,045,000 a 2,045,000 Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.06 3/7/16 10,500,000 a 10,500,000 Iowa - .9% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.05 3/7/16 11,000,000 a 11,000,000 Orange City, IDR (Vogel Enterprises, Limited Project) (LOC; U.S. Bank NA) 0.30 3/7/16 800,000 a 800,000 Kansas - .1% Tender Option Bond Trust Receipts (Series 2015-XF2200), (Kansas Department of Transportation, Highway Revenue) (Liquidity Facility; Citibank NA) 0.02 3/7/16 1,600,000 a,b,c Kentucky - 1.1% Kentucky Economic Development Finance Authority, Revenue (Catholic Health Initiatives) 0.02 3/7/16 15,000,000 a 15,000,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Kentucky - 1.1% (continued) Lexington-Fayette Urban County Government, Industrial Building Revenue, Refunding (Liberty Ridge Senior Living, Inc. Project) (LOC; FHLB) 0.26 3/7/16 400,000 a 400,000 Louisiana - 4.5% Ascension Parish, Revenue (BASF Corporation Project) 0.06 3/7/16 5,700,000 a 5,700,000 Ascension Parish, Revenue (BASF Corporation Project) 0.06 3/7/16 14,000,000 a 14,000,000 Ascension Parish, Revenue, CP 0.15 3/29/16 10,000,000 10,000,000 Caddo-Bossier Parishes Port Commission, Revenue (Oakley Louisiana, Inc. Project) (LOC; Bank of America) 0.07 3/7/16 2,380,000 a 2,380,000 Louisiana Public Facilities Authority, Gulf Opportunity Zone Revenue (Celtic Management Corporation Project) (LOC; JPMorgan Chase Bank) 0.03 3/7/16 12,515,000 a 12,515,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.02 3/7/16 8,135,000 a 8,135,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.04 3/7/16 6,000,000 a 6,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.11 3/7/16 1,800,000 a 1,800,000 Maine - 1.1% Maine Housing Authority, Mortgage Purchase Revenue (Liquidity Facility; Citibank NA) 0.02 3/7/16 15,000,000 a Maryland - 4.0% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.06 3/7/16 700,000 a 700,000 Maryland Department of Housing and Community Development, Community Development Administration, Residential Revenue (Liquidity Facility; TD Bank NA) 0.02 3/7/16 15,000,000 a 15,000,000 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.18 3/7/16 2,900,000 a 2,900,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.03 3/15/16 35,000,000 35,000,000 Massachusetts - 1.9% Carver, GO Notes, BAN 1.25 3/18/16 4,000,000 4,001,768 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 1.9% (continued) Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.18 3/7/16 2,250,000 a 2,250,000 Tender Option Bond Trust Receipts (Series 2015-XF2203), (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) (Liquidity Facility; Citibank NA) 0.01 3/7/16 2,300,000 a,b,c 2,300,000 Tyngsborough, GO Notes, BAN 1.50 5/26/16 7,477,000 7,497,067 University of Massachusetts Building Authority, Revenue, Refunding (Liquidity Facility; Wells Fargo Bank) 0.02 3/7/16 8,900,000 a 8,900,000 Michigan - 4.1% Michigan State Housing Development Authority, SFMR (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.04 3/7/16 55,600,000 a Minnesota - 1.5% Metropolitan Council, GO Notes (Minneapolis-Saint Paul Metropolitan Area Wastewater Bonds) 5.00 3/1/16 4,000,000 4,000,000 Minneapolis, Revenue (University Gateway Project) (Liquidity Facility; Wells Fargo Bank) 0.02 3/7/16 6,100,000 a 6,100,000 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 3/7/16 4,500,000 a 4,500,000 Rochester, Health Care Facilities Revenue (Mayo Foundation) (Liquidity Facility; Bank of America) 0.01 3/7/16 2,400,000 a 2,400,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.19 3/7/16 2,500,000 a 2,500,000 Missouri - 3.9% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.20 3/7/16 2,425,000 a 2,425,000 Missouri Development Finance Board, Cultural Facilities Revenue (The Nelson Gallery Foundation) (Liquidity Facility; Northern Trust Company) 0.01 3/1/16 7,500,000 a 7,500,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.20 3/7/16 500,000 a 500,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 3.9% (continued) Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 3/1/16 5,150,000 a 5,150,000 RBC Municipal Products Inc. Trust (Series E-40), (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/16 10,000,000 a,b,c 10,000,000 RBC Municipal Products Inc. Trust (Series E-47), (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/16 25,000,000 a,b,c 25,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.03 3/7/16 1,530,000 a 1,530,000 Nebraska - .2% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.01 3/1/16 2,700,000 a New Hampshire - 1.3% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.01 3/1/16 5,000,000 a 5,000,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.01 3/1/16 12,000,000 a 12,000,000 New Jersey - 2.4% Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 4,000,000 4,010,306 New Brunswick, GO Notes, BAN 2.00 6/8/16 13,000,000 13,048,906 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.02 3/7/16 2,505,000 a 2,505,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.03 3/7/16 4,000,000 a 4,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 2.4% (continued) Pennsauken Township, GO Notes, BAN 1.00 6/23/16 8,000,000 8,008,645 New York - 7.6% Chautauqua County Industrial Development Agency, Civic Facility Revenue (The Gerry Homes Project) (LOC; HSBC Bank USA) 0.15 3/7/16 7,970,000 a 7,970,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.15 3/7/16 1,120,000 a 1,120,000 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 6,000,000 6,007,818 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.21 3/7/16 2,800,000 a 2,800,000 New York City, GO Notes, Refunding 3.00 8/1/16 4,000,000 4,045,874 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; TD Bank NA) 0.11 3/7/16 2,745,000 a 2,745,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.17 3/7/16 2,975,000 a 2,975,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 0.01 3/1/16 3,000,000 a 3,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 3/7/16 5,000,000 a 5,000,000 New York State Thruway Authority, Revenue 5.00 4/1/16 890,000 893,563 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Liquidity Facility; JPMorgan Chase Bank) 0.02 3/7/16 10,000,000 a 10,000,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.21 3/7/16 1,390,000 a 1,390,000 Saratoga County Industrial Development Agency, Civic Facility Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank PLC) 0.02 3/7/16 3,600,000 a 3,600,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 7.6% (continued) Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.06 3/7/16 4,935,000 a 4,935,000 Tender Option Bond Trust Receipts (Series 2015-ZM0122), (Utility Debt Securitization Authority of New York, Restructuring Bonds) Liquidity Facility; Royal Bank of Canada) 0.02 3/7/16 1,500,000 a,b,c 1,500,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.16 3/7/16 44,600,000 a 44,600,000 North Carolina - 4.0% Board of Governors of the University of North Carolina, CP 0.02 3/3/16 20,000,000 20,000,000 Board of Governors of the University of North Carolina, CP 0.02 3/4/16 6,000,000 6,000,000 Board of Governors of the University of North Carolina, CP 0.03 3/8/16 8,000,000 8,000,000 Guilford County Industrial Facilities and Pollution Control Financing Authority, IDR (Anco-Eaglin Project) (LOC; Branch Banking and Trust Co.) 0.16 3/7/16 2,850,000 a 2,850,000 North Carolina, GO Notes, Refunding 5.00 3/1/16 500,000 500,000 North Carolina Capital Facilities Finance Agency, Revenue (Montessori Children's Center, Inc.) (LOC; Bank of America) 0.02 3/7/16 1,500,000 a 1,500,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 3/7/16 15,035,000 a 15,035,000 North Dakota - .6% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 4/1/16 7,750,000 Ohio - 1.7% Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.11 3/7/16 1,595,000 a 1,595,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.11 3/7/16 1,470,000 a 1,470,000 Franklin County, IDR (Ohio Girl Scout Council Project) (LOC; PNC Bank NA) 0.38 3/7/16 135,000 a 135,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 1.7% (continued) Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.04 3/7/16 600,000 a 600,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.11 3/7/16 1,200,000 a 1,200,000 Ohio, GO Notes (Conservation Projects) 5.00 3/1/16 2,700,000 2,700,000 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) (Liquidity Facility; Wells Fargo Bank) 0.01 3/1/16 4,200,000 a 4,200,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 10,500,000 10,551,758 Pennsylvania - 4.2% Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.06 3/7/16 3,200,000 a 3,200,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 1,000,000 a 1,000,000 Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.21 3/7/16 2,800,000 a 2,800,000 Lancaster Industrial Development Authority, Revenue (Willow Valley Retirement Communities Project) (Liquidity Facility; PNC Bank NA) 0.03 3/7/16 7,500,000 a 7,500,000 Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.20 3/7/16 1,000,000 a 1,000,000 Philadelphia, Airport Revenue CP (LOC; Wells Fargo Bank) 0.09 4/12/16 8,600,000 8,600,000 Philadelphia, Gas Works Revenue, CP (LOC; JPMorgan Chase Bank) 0.09 4/6/16 7,500,000 7,500,000 Philadelphia Authority for Industrial Development, Revenue (NewCourtland Elder Services Project) (LOC: PNC Bank NA) 0.01 3/1/16 1,000,000 a 1,000,000 Philadelphia School District, GO Notes, Refunding (LOC; PNC Bank NA) 0.01 3/7/16 14,000,000 a 14,000,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 4.2% (continued) RBC Municipal Products Inc. Trust (Series E-29), (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/16 7,000,000 a,b,c 7,000,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.11 3/7/16 2,945,000 a 2,945,000 South Carolina - 4.3% Oconee County School District, GO Notes 5.00 3/1/16 7,000,000 7,000,000 Saxe Gotha-Lexington Public Facilities Corporation, Revenue, BAN 1.00 5/17/16 4,150,000 4,154,600 South Carolina Association of Governmental Organizations, COP 1.50 4/14/16 29,000,000 29,045,268 South Carolina Jobs-Economic Development Authority, EDR (South Atlantic Canners, Inc. Project) (LOC; Wells Fargo Bank) 0.15 3/7/16 5,000,000 a 5,000,000 Spartanburg County School District Number Two, GO Notes 2.00 4/1/16 10,000,000 10,016,473 Tender Option Bond Trust Receipts (Series 2015-XF2204, (Charleston, Waterworks and Sewer System Capital Improvement Revenue) (Liquidity Facility; Citibank NA) 0.01 3/7/16 3,000,000 a,b,c 3,000,000 Tennessee - 6.0% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 3/7/16 45,175,000 a 45,175,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.06 3/7/16 5,645,000 a 5,645,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.06 3/7/16 2,045,000 a 2,045,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.03 3/16/16 5,000,000 5,000,000 Metropolitan Government Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.02 3/7/16 3,185,000 3,185,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Tennessee - 6.0% (continued) Metropolitan Government Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.03 3/16/16 15,000,000 15,000,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.06 3/7/16 5,115,000 a 5,115,000 Texas - 17.2% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.08 5/18/16 15,418,000 15,418,000 DeSoto Industrial Development Authority, IDR, Refunding (Solar Turbines Inc. Project) 0.08 3/7/16 7,050,000 a 7,050,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.09 3/3/16 15,400,000 15,400,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (The Methodist Hospital System) 0.12 3/9/16 6,000,000 6,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (The Methodist Hospital System) 0.08 3/17/16 4,000,000 4,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (The Methodist Hospital System) 0.07 5/4/16 5,000,000 5,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.13 3/15/16 5,000,000 5,000,000 Houston, Utility System Revenue, CP (LOC; State Street Bank and Trust Co.) 0.04 3/1/16 3,500,000 3,500,000 Port Arthur Navigation District Industrial Development Corporation, Exempt Facilities Revenue (Air Products and Chemicals, Inc. Project) 0.04 3/7/16 14,500,000 a 14,500,000 Port of Port Arthur Navigation District, Revenue (BASF Corporation Project) 0.06 3/7/16 9,800,000 a 9,800,000 Port of Port Arthur Navigation District, Revenue, CP 0.15 3/29/16 15,000,000 15,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.01 3/7/16 36,100,000 a 36,100,000 San Antonio, Water System Revenue, CP (Liquidity Facility; Wells Fargo Bank) 0.02 3/4/16 17,660,000 17,660,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.02 3/10/16 6,900,000 6,900,000 Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 17.2% (continued) San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.03 3/11/16 9,300,000 9,300,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.04 3/21/16 3,400,000 3,400,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.04 3/23/16 3,500,000 3,500,000 Tender Option Bond Trust Receipts (Series 2015-XF2201), (Texas Water Development Board, State Water Implementation Revenue) (Liquidity Facility; Citibank NA) 0.01 3/7/16 3,100,000 a,b,c 3,100,000 Texas Public Finance Authority, CP 0.02 3/7/16 5,000,000 5,000,000 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/16 3,445,000 3,451,413 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.02 3/7/16 12,000,000 a 12,000,000 University of North Texas, University Revenue, CP 0.07 4/20/16 8,500,000 8,500,000 University of Texas, University Revenue, CP 0.03 3/24/16 7,000,000 7,000,000 University of Texas, University Revenue, CP 0.05 4/26/16 4,000,000 4,000,000 University of Texas, University Revenue, CP 0.08 5/18/16 10,854,000 10,854,000 Utah - 1.1% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; Bank of America) 0.08 4/6/16 10,000,000 10,000,000 Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.04 3/7/16 4,995,000 a 4,995,000 Vermont - .2% Vermont Educational and Health Buildings Financing Agency, Revenue (Landmark College Project) (LOC; TD Bank) 0.01 3/1/16 2,900,000 a Virginia - .2% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.16 3/7/16 2,160,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Washington - .7% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.08 3/7/16 3,065,000 a 3,065,000 Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.08 3/7/16 2,310,000 a 2,310,000 Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.15 3/7/16 1,625,000 a 1,625,000 Tender Option Bond Trust Receipts (Series XM-0127), (Washington, GO Notes (Various Purpose)) (Liquidity Facility; JP Morgan Chase Bank) 0.02 3/7/16 2,250,000 a,b,c 2,250,000 Wisconsin - 1.2% Door County Housing Authority, Housing Revenue (Big Hill Regency House Project) (LOC; FHLB) 0.10 3/7/16 1,600,000 a 1,600,000 Manitowoc Community Development Authority, Housing Revenue (Southbrook Manor Project) (LOC; FHLB) 0.08 3/7/16 2,125,000 a 2,125,000 Milwaukee Area Technical College District, GO Promissory Notes 2.00 6/1/16 3,150,000 3,163,041 Milwaukee Redevelopment Authority, IDR (Fred Usinger, Inc. Project) (LOC; Bank of Montreal) 0.21 3/7/16 700,000 a 700,000 Necedah Area School District, Note Anticipation Notes 2.00 5/24/16 1,725,000 1,730,330 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.15 4/5/16 7,000,000 7,000,000 Wyoming - .3% Green River, SWDR (OCI Wyoming, L.P. Project) (LOC; Comerica Bank) 0.16 3/7/16 4,600,000 a Total Investments (cost $1,380,813,412) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities amounted to $141,615,000 or 10.53% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,380,813,412 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J.
